[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Am.
Mun. Power, Inc. v. Bechtel Power Corp., Slip Opinion No. 2016-Ohio-3431.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-3431
    AMERICAN MUNICIPAL POWER, INC. v. BECHTEL POWER CORPORATION.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Am. Mun. Power, Inc. v. Bechtel Power Corp., Slip Opinion
                                  No. 2016-Ohio-3431.]
Certified question sua sponte declined—Cause dismissed.
     (No. 2014-1847—Submitted October 27, 2015—Decided June 16, 2016.)
ON ORDER from the United States District Court for the Southern District of Ohio,
                 Eastern Division, Certifying a Question of State Law,
                                     No. 2:11-cv-131.
                                 ____________________
          {¶ 1} Having considered all the arguments in this case, the court, sua sponte,
exercises its discretion under S.Ct.Prac.R. 9.01(A), declines to answer the certified
question, and dismisses the cause.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and O’NEILL, JJ.,
concur.
          KENNEDY and FRENCH, JJ., dissent.
                             SUPREME COURT OF OHIO




                              __________________
        Taft, Stettinius & Hollister, L.L.P., Stephen C. Fitch, David J. Butler, and
Celia M. Kilgard; and Shapiro, Lifschitz & Schram and Judah Lifschitz, for
petitioner.
        Vorys, Sater, Seymour & Pease, L.L.P., William G. Porter, and Douglas R.
Matthews; and Pepper Hamilton, L.L.P., Michael P. Subak, and Richard W. Folz
Jr., for respondent.
        Wesp Barwell, L.L.C., and Gregory P. Barwell, for amicus curiae, Ohio
Counsel of Retail Merchants, in support of respondent.
                              __________________




                                         2